Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 112-149 are pending.
Claims 117-128 and 138-149 are withdrawn.
Claims 112-116 and 129-137 are under examination on the merits.


Rejections Withdrawn
35 U.S.C. 102(a)(2)
The rejection of claims 112-116 and 129-137 under 35 U.S.C. 102(a)(2) as being anticipated by Yoo et al. (WO 2017/096051, international filing date 12/01/2016, in IDS from 04/27/2021) is withdrawn. Applicant has removed Yoo et al. as prior art under 35 U.S.C. 102(b)(2)(C). 

Rejections Maintained
35 U.S.C. 112(a)
The rejection of claims 112-114 and 129-135 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.

Nonstatutory Double Patenting
The rejection of claims 112-116 and 129-137 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-10 of U.S. Patent No. 10,875,920 in view of Yoo et al. (WO 2017/096051, international filing date 12/01/2016, in IDS from 04/27/2021) is maintained. Applicant has requested that this rejection be held in abeyance at this point in prosecution.

The provisional rejection of claims 112-116, 129-131, and 133-137 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 20, and 34 of copending Application No. 16/618,050 (reference application) is maintained. Applicant has requested that this rejection be held in abeyance at this point in prosecution.

The provisional rejection of claims 112-116, 129-131, and 134-137 on the ground of nonstatutory double patenting as being unpatentable over claims 32-40 and 44-46 of copending Application No. 17/103,308 (reference application) is maintained. Applicant has requested that this rejection be held in abeyance at this point in prosecution.

The provisional rejection of claims 112-116 and 129-137 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 20, and 34 of copending Application No. 16/618,050 in view of Papadopoulos et al. (US PG PUB 2015/0203579, publication date: 07/23/2015) is maintained. Applicant has requested that this rejection be held in abeyance at this point in prosecution.

The provisional rejection of claims 112-116 and 129-137 on the ground of nonstatutory double patenting as being unpatentable over claims 32-40 and 44-46 of copending Application No. 17/103,308 in view of Papadopoulos et al. (US PG PUB 2015/0203579, publication date: 07/23/2015) is maintained. Applicant has requested that this rejection be held in abeyance at this point in prosecution.

Response to Arguments
In Applicant Arguments, dated 05/26/2022, Applicant asserts that BTN1A1 is a target for cancer immunotherapy, and Applicant asserts that the STC810, STC1011, STC1012, and STC1029 antibodies are capable of binding to BTN1A1, specifically dimeric BTN1A1, with a high affinity. Furthermore each of these antibodies has been shown to induce or increase T cell activation/proliferation. As such the disclosure provides adequate written description for methods of treating cancer and methods of activating CD8 T cells by administering an antibody that binds to dimeric BTN1A1.
These arguments have been fully considered but are not deemed persuasive. While the specification indicates that cancers, particularly BTN1A1-expressing cancers, may be treated using BTN1A1-specific antibodies, the specification does not provide adequate written description for methods of treating cancer and methods of activating CD8 T cells by administering an antibody that binds to dimeric BTN1A1, because in the absence of empirical determination, one skilled in the art would not be readily able to envision at least most of the members of the genus of antibodies that bind to dimeric BTN1A1. At [00470] of the specification, it is stated that the epitopes of SCT810, which is an anti-BTN1A1 antibody that binds dimeric BTN1A1, include SEQ ID NO(s): 171-173; however the description of an epitope that is bound by a particular anti-dimeric BTN1A1 antibody does not demonstrate possession of all antibodies that bind said epitope. Applicant’s attention is directed to the February 2018 USPTO Memorandum, subject: “Clarification of Written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials,” hereafter referred to the “Memo.”
The Memo reads as follows:
I.	Federal Circuit Clarification of the Law of Written Description As It Applies to Antibodies
Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. These claims are usually handled in Technology Center 1600. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the ‘newly characterized antigen’ test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id. The Amgen decision will be added to the MPEP in due course.

II.	Examples in the 2008 Written Description Training Materials Are Outdated
On March 25, 2008, the USPTO issued revision 1 of the Written Description Training Materials. As indicated on the USPTO web site at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, these training materials have been archived. Written description training materials containing examples that reflect developments in the law regarding 35 U.S.C. §§ 101 and 112 are being prepared. The archived training materials are outdated and should not be relied upon as reflecting the current state of the law regarding 35 U.S.C. §§ 101 and 112.

In the instant case, applicant has adequately described multiple epitopes (SEQ ID NO(s): 171-173) that are bound by a particular anti-dimeric BTN1A1 antibody (SCT810); however this disclosure does not satisfy the written description requirement of 35 U.S.C. 112(a). Based upon the Memo, adequate description of an antigen to which an antibody binds is not sufficient to adequately describe the genus of antibodies specific for said antigen. As such the adequate description of the BTN1A1 epitopes of SEQ ID NO(s): 171-173 does not adequately describe the genus of anti-dimeric BTN1A1 antibodies that bind said epitopes.
Furthermore one skilled in the art would reason that there are multiple B cell epitopes comprised within dimeric BTN1A1, and said multiple B cell epitopes would be expected to be targets for different anti-dimeric BTN1A1 antibodies having diverse heavy and light chain complementarity determining region (CDR) sequences. Although technologies exist that permit the elucidation of B cell epitopes in a particular target protein, the issue with respect to written description is that in the absence of empirical determination, one skilled in the art would be unable to readily envision which amino acid residues of BTN1A1 are B cell epitopes, nor could one skilled in the art readily envision the relevant, identifying characteristics, i.e., heavy and light chain CDR sequences, of antibodies that are capable of binding said B cell epitopes. As such the claimed method, which comprises the use of anti-dimeric BTN1A1 antibodies, is not adequately described according to 35 U.S.C. 112(a).
Applicant further points out that in Example 16 of the specification, multiple dimer-specific BTN1A1 antibodies were produced. Said dimer-specific BTN1A1 antibodies were prepared by immunizing animals with BTN1A1-Fc and ultimately producing hybridomas that bind dimeric BTN1A1. The dimer-specific BTN1A1 antibodies were screened by FACS, ELISA, and Octet assays to yield more than 80 different monoclonal antibodies. Applicant asserts that these 80 different monoclonal antibodies are representative of the genus of anti-dimeric BTN1A1 antibodies claimed.
These arguments have been fully considered but are not deemed persuasive. According to MPEP 2163, “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’” The antibody arts are highly unpredictable. Empirical methods are required to determine which protein sequences in an antigen qualify as B cell epitopes, and experimental techniques or computer algorithms are generally required to predict the heavy and light chain CDR sequences that bind a particular B cell epitope. In view of the unpredictability in the antibody arts, the disclosure of 80 different anti-dimeric BTN1A1 antibodies is not deemed sufficiently representative of the genus of anti-dimeric BTN1A1 antibodies claimed. Furthermore the specification does not disclose relevant, identifying structural characteristics, in the form of heavy and light chain variable region CDR amino acid sequences, which correlate with ability to bind dimeric BTN1A1. 
Although screening techniques can be used to isolate anti-BTN1A1 antibodies that possess the ability to bind dimeric BTN1A1, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. Given that a) a representative number of anti-dimeric BTN1A1 antibodies have not been described and b) relevant, identifying characteristics of anti-dimeric BTN1A1 antibodies have not been disclosed, the claims fail to satisfy the written description requirement of 35 U.S.C. 112(a). The rejection of the claims under 35 U.S.C. 112(a) is hereby maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642